IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1938
                                Filed July 21, 2021


TAJH MALIK ROSS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Sean McPartland,

Judge.



      Tajh Ross appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.



      Fred Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee State.



      Considered by Bower, C.J., Ahlers, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                             2


MAHAN, Senior Judge.

          Tajh Ross appeals the district court’s denial of his application for

postconviction relief following his 2014 convictions for murder in the first degree,

intimidation with a dangerous weapon, and going armed with intent. Upon our

review, we affirm the court’s order denying Ross’s application for postconviction

relief.

I.        Background Facts and Proceedings

          In its opinion affirming Ross’s convictions on direct appeal, this court set

forth the following facts:

                  At approximately 9:30 p.m. on September 22, 2012, Haley
          McConnell, Neil Clark, and Latasha Roundtree were going to a party
          in Cedar Rapids. McConnell was driving, Roundtree was sitting in
          the passenger’s seat, and Clark was sitting in the back. The address
          of the house was 649 16th Avenue SW. The streets were not well
          lit, and being unable to locate the residence, they drove around the
          neighborhood slowly at approximately five to ten miles per hour.
                  After driving past the house at 649 16th Avenue SW, the
          passenger window shattered, and Roundtree fell over, having
          suffered a gunshot wound to the head. After Roundtree was shot,
          McConnell sped away and heard gunshots as she drove further
          down the street. Clark urged McConnell to drive to a local hospital,
          and following emergency treatment there, Roundtree was
          transported to University Hospitals in Iowa City but died shortly
          thereafter.
                  The house located at 649 16th Avenue has two rental units,
          one upstairs and one downstairs. Amber Houston and her cousins,
          Jeremiah Ellis and Frederick Hanson, lived in the downstairs unit.
          Earlier in the day on September 22, Ellis’s girlfriend, Alleigha Church-
          Greene, informed Ellis she had heard of plans that Davonte Safforld
          intended to “shoot up” Ellis’s residence. The district court noted,
          “There was bad blood between Ellis and Safforld for reasons
          unexplored in the testimony.” It was agreed the threat was not
          serious, and the party was not cancelled.
                  Those invited to the party were Liban Muhidin (Liban), Yasin
          Muhidin (Yasin), Adrian Kenney, Alexus Omar, Church-Greene, and
          Ross. All had arrived at the residence by approximately 9:00 p.m.
          Shortly thereafter, Ellis and Hanson began discussing the threat
                                          3


       posed by Safforld, and everyone at the house became aware of it.
       Yasin and Kenney then left so Yasin could change clothes. The
       others were gathered outside the residence.
               A green car passed by the house, which the parties believed
       could contain Safforld because Safforld’s girlfriend drove a green
       vehicle. Ellis went to the corner and watched it drive away.
       Meanwhile, Liban called Yasin and told him to retrieve Liban’s guns
       from his residence. Yasin returned with an AK–47 and a .40 caliber
       handgun in the trunk of Liban’s car. Liban placed the AK–47 in an
       empty trashcan across the street, while Yasin and Ross argued over
       who should hold the handgun. Ross took the handgun, telling Yasin
       he was too little to operate it. Ellis was also armed with his own .22
       caliber handgun.
               After the guns were distributed and most of the group had
       crossed the street to an abandoned house, the parties observed
       McConnell’s car (a white vehicle) drive slowly past. Ellis raised his
       handgun but was prevented by Yasin from firing. The second time
       the car approached the house, Liban ran across the street to the 649
       residence so the vehicle would decrease its speed. After Liban
       reached the property, Ross cycled the gun, told Liban to “look out,”
       and fired the gun in the direction of the vehicle. Ellis ran into the
       street and fired five shots at the vehicle, and Ross ran down the alley,
       firing six more times at the car. The bullet that killed Roundtree was
       later matched to the .40 caliber handgun Ross had used.

State v. Ross, No. 14-1717, 2016 WL 1677181, at *1–2 (Iowa Ct. App. Apr. 27,

2016) (footnote omitted).

       The State charged Ross with various offenses, and following a bench trial,

the district court found him guilty of all counts except for the charge of conspiracy

to commit a forcible felony.    This court affirmed Ross’s convictions on direct

appeal, rejecting his challenges to the sufficiency of the evidence and the district

court’s denial of his counsel’s motions to withdraw and failure to allow Ross to

proceed pro se. Id. at *3–7.

       Ross filed an application for postconviction relief (PCR). Following trial, the

court entered an order denying Ross’s application. Ross appealed. Facts specific

to his claims on appeal will be set forth below.
                                          4


II.    Standard of Review

       “Generally, an appeal from a denial of an application for postconviction relief

is reviewed for correction of errors at law.” Nguyen v. State, 878 N.W.2d 744, 750

(Iowa 2016) (citation omitted). However, “ineffective-assistance-of-counsel claims

are reviewed de novo.” Id.

III.   Ineffective Assistance of Counsel

       Ross contends his trial counsel was ineffective in (A) failing to file “a motion

to suppress evidence of Ross’s police interview” “after he said he was done

answering questions,” and (B) failing to call “a firearm expert witness at trial on the

issue of the gun accidentally firing as Ross explained to the police.” To prevail on

his claims, Ross must show “(1) counsel failed to perform an essential duty; and

(2) prejudice resulted.” State v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008) (citing

Strickland v. Washington, 466 U.S. 668, 687 (1984)). An ineffective-assistance-

of-counsel claim fails if either element is lacking. See State v. Clay, 824 N.W.2d

488, 495 (Iowa 2012).

       A.     Failure to File Motion to Suppress

       Ross claims his counsel breached an essential duty by failing to seek

suppression of his statements after he invoked his right to remain silent, which

included his “statement that he shot the gun,” and that he was prejudiced by this

omission because had his statements been suppressed, he “would not have had

to testify at the criminal trial” and “[t]he only evidence that [he] fired a gun would

have been the conflicting statements of the other people present at the party.”
                                              5


          Police are required to inform a suspect of the right to remain silent and the

right to counsel during a custodial interrogation. See U.S. Const. amends. V, VI,

XIV (ensuring a criminal defendant, among other things, the right to remain silent

during custodial interrogation); Iowa Const. art. 1, § 9 (affording similar protections

under Iowa Constitution); Miranda v. Arizona, 384 U.S. 436, 478 (1966). Absent

Miranda warnings and a valid waiver of those rights, statements made during a

custodial interrogation are inadmissible. 384 U.S. at 479; State v. Harris, 741

N.W.2d 1, 5 (Iowa 2007). “If the individual indicates in any manner, at any time

prior to or during questioning, that he wishes to remain silent, the interrogation

must cease.” State v. Palmer, 791 N.W.2d 840, 846 (Iowa 2010) (quoting Miranda,

384 U.S. at 473–74); State v. Prentiss, No. 02-0043, 2003 WL 21360908, at *5

(Iowa Ct. App. June 13, 2003) (“This right to cut off questioning must be

scrupulously honored.”).

          A suspect, having expressed a desire to remain silent, “is not subject to

further     interrogation . . . ,   unless   the   accused   himself   initiates   further

communication, exchanges, or conversations with the police.” Harris, 741 N.W.2d

at 6 (quoting Edwards v. Arizona, 451 U.S. 477, 484–85 (1981)). “A valid waiver

under these circumstances requires the individual to ‘evince[ ] a willingness and a

desire for a generalized discussion about the investigation.’” Id. (quoting Oregon

v. Bradshaw, 462 U.S. 1039, 1045–46 (1983)).

          In this case, Ross was subjected to two separate sessions of custodial

interrogation, the first of which took place approximately one week after the

incident, during which Ross denied any involvement in the shooting and denied
                                           6


having a gun. The second interview took place several months later, and Ross

again denied having a gun or any involvement in the shooting. Ross then stated,

“I want to go back home,” to which the police responded, “You can’t go anywhere

today, so you’re going to stay with us.” Ross stated, “I want to call my mom” and

that he did not understand why he had to stay there “all day” but no one else

involved in the incident had. The police then left the room. They returned, and

Ross stated, “I’m not talking.” An officer then said, “You’re going over to jail today.”

Ross continued to deny involvement in the shooting and asked what the charges

against him were. The police then left the room again; when they returned, they

began reading Ross the charges against him. When Ross heard the murder

charge, he became very upset and said, “[Is it] because I’m not telling you all

exactly what happened? So if I tell you all exactly what happened, from my story,

would you all know the difference—” An officer responded, “If you told us exactly

what happened, we’d know the truth.” Ross then said, “Alright, I’ll tell you all the

truth right now, come on, everybody sit down, close the door.”

       Ross’s statement that he did not want to talk was sufficient to invoke his

right to remain silent.   But Ross arguably reinitiated communication with the

officers when he asked if he was being charged with murder because he was “not

telling . . . exactly what happened,” and he told the officers to “sit down” and “close

the door” so he could tell them “the truth.” We could find Ross’s statements

demonstrated “a willingness and a desire for a generalized discussion about the

investigation,” see Bradshaw, 462 U.S. at 1045–46; accord State v. Johnson,

No. 08-0320, 2009 WL 4842480, at *4–5 (Iowa Ct. App. Dec. 17, 2009), and
                                          7


therefore the officers’ “decision to proceed with the interrogation was not

improper,” Johnson, 2009 WL 4842480, at *5. The interview continued, and Ross

subsequently admitted he fired the gun in the direction of McConnell’s car, but that

he shot “in the air” and hit Roundtree accidentally.

       In any event, we concur with the PCR court’s finding that trial counsel did

not fail to perform an essential duty given the circumstances in this case. 1 As the

court noted:

               [I]n evaluating the objective reasonableness of trial counsel’s
       conduct in failing to file a motion to suppress, the Court examines all
       of the circumstances to consider whether acts or omissions were
       outside the wide range of professionally competent assistance.
       Strickland, 466 U.S. at 690. The circumstances here include the
       testimony of [defense counsel,] Mr. Weimer, which the Court found
       to be credible and which was unchallenged by Mr. Ross, that Mr.
       Ross was not always forthcoming in cooperation with his counsel.
       Mr. Weimer testified that Mr. Ross was not always helpful in assisting
       with his defense and at times was working at odds with his counsel
       to present a defense. Mr. Weimer’s testimony is also supported by
       other information in the record, including Mr. Ross’s earlier
       unsuccessful attempts at self-representation, including his failure “to
       respond to the majority of the court’s questions,” his continual refusal
       “to give meaningful answers,” his “disjointed and rambling
       statements” and other pretrial actions of Mr. Ross reflecting conflicts
       with his counsel, detailed in the decision of the Court of Appeals.
       Ross, No. 14-1717, 2016 WL 1677181, at *3, *4, *5. The conduct
       and “strategy” of Mr. Ross in preparation for and presentation of
       evidence at trial clearly complicated the ability of counsel to formulate


1 In light of this conclusion, there is no need to address the State’s assertion the
failure to file a motion to suppress was due to trial strategy of defense counsel.
But we observe that defense counsel testified he did not believe a motion to
suppress would have been meritorious because Ross initiated further
communication. Specifically, defense counsel stated they “considered” filing a
motion to suppress Ross’s statements but “because of the reengagement that he
was involved in, we did not file that.” Defense counsel further explained, “After he
was read the complaints, he asked if it was because he wasn’t telling them what
had happened, and he asked them to sit down and said that he was telling them
the truth. He reengaged them. . . . He reengaged them before they reengaged
him.”
                                          8


      strategies and decisions related to defenses, including whether or
      not to present evidence that Mr. Ross fired the gun accidentally or
      without intent to shoot at the passing car. In the end, Mr. Ross chose
      to testify at trial and offered testimony that he intended to fire the gun
      above the car as a warning, but the gun accidentally discharged
      prematurely. Such testimony of Mr. Ross was generally consistent
      with statements to the police by Mr. Ross. The Court finds and
      concludes counsel properly made “[s]trategic choices . . . after a
      thorough investigation of law and facts relevant to plausible options,”
      and that counsel was not ineffective in not seeking to suppress such
      evidence and in presenting such evidence at trial. Strickland, 466
      U.S. at 690–91.
               In summary, in evaluating the objective reasonableness of
      trial counsel’s conduct, it appears Mr. Ross’s actions and
      communications with his counsel may have, intentionally or not,
      sabotaged his own defense. The Court finds and concludes that the
      conduct of Mr. Ross in failing to cooperate with his counsel in
      preparing for and presenting a defense at trial, which he now urges
      should have been presented, should not form the basis for a claim
      that counsel was ineffective, entitling Mr. Ross to a new trial.
      Otherwise, any defendant could sabotage its defense at a first trial,
      thereby getting a preview or rehearsal of the trial, and later obtain a
      second trial based on allegations of ineffective assistance of counsel.
      Mr. Ross now apparently contends that ineffective assistance of his
      trial counsel resulted in his being required to testify at trial and
      resulted in his failure to present credible testimony. Under the
      circumstances here, it is not surprising that Mr. Ross’s testimony at
      trial did not go well or that the fact finder found his testimony not to
      be credible. The failure to seek exclusion of his prior statements to
      police, however, did not require Mr. Ross either to testify or to
      present at trial testimony which was not credible and which was at
      odds with the other evidence in the case. Moreover, as noted below,
      the lengthy and detailed findings and conclusions of the court in
      reaching verdicts against Mr. Ross did not rely heavily, if at all, on
      the statements made by Mr. Ross to the police.

      Moreover, to meet the prejudice prong of his ineffective-assistance claim,

Ross must prove a reasonable probability that, but for his counsel’s failure, the

result of the proceeding would have been different. Maxwell, 743 N.W.2d at 196;

Ledezma v. State, 626 N.W.2d 134, 143 (Iowa 2001) (“A reasonable probability is

a probability sufficient to undermine confidence in the outcome.” (quoting
                                           9

Strickland, 466 U.S. at 694)). Here, there was substantial evidence of Ross’s guilt

without regard to his own statements during the interview. As this court previously

found:

         Ross and the others were aware of a potential threat, and when they
         saw the first car—a green vehicle—drive past, they armed
         themselves in response. Ross retained control over the .40 caliber
         handgun, following an argument between him and Yasin over who
         was going to use it. Then, when McConnell’s white car drove past
         the house, Ross proceeded to cycle his gun and fire at the car a
         number of times. Viewing the evidence in the light most favorable to
         the State, and making all legitimate inferences in favor thereof, this
         did not amount to an accidental shooting.

Ross, 2016 WL 1677181, at *5. And as the PCR court further noted:

                The Court finds and concludes here that Mr. Ross has not met
         his burden of establishing prejudice by the actions of his counsel as
         required in the case law. Had Mr. Ross successfully urged a motion
         to suppress and declined to testify, the evidence offered by the State,
         including testimony by witnesses as to actions and statements by Mr.
         Ross surrounding the crime, would have gone largely unchallenged.
         Moreover, the lengthy and detailed findings and conclusions of the
         court placed little or no significance on the statements made by Mr.
         Ross to the police. Rather, the court relied upon the eyewitness
         accounts of actions and statements by Mr. Ross, notwithstanding
         that the witnesses to such conduct themselves had credibility issues.
         Such testimony included witnesses who saw Mr. Ross specifically
         pointing the gun toward the car and who heard Mr. Ross telling one
         of the witnesses to “look out” just before a shot is heard. . . .
                In summary, despite any errors of counsel alleged by Mr.
         Ross, the Court finds and concludes that Mr. Ross has failed to
         establish sufficient evidence to establish that, but for counsel’s
         errors, the result of the proceeding would have been different.

         Upon our review of the facts of this case, we conclude defense counsel did

not breach an essential duty in failing to file a motion to suppress.2 And even if we



2 Ross also contends the PCR court erred “in not considering the audio and visual
recording of Ross’ police interview in making its ruling on whether a Motion to
Suppress should have been filed.” We observe the court’s statement that “[n]either
an audio recording nor transcript of the interrogation was offered at the time of trial
                                            10


assume there is merit to his claim, Ross has failed to show resulting prejudice.

See Ledezma, 626 N.W.2d at 142 (“If the claim lacks prejudice, it can be decided

on that ground alone without deciding whether the attorney performed

deficiently.”).    Ross’s ineffective-assistance-of-counsel claim on this basis is

unpersuasive.

       B.         Failure to Call Firearms Expert

       Ross next contends his trial counsel was ineffective “in not using an expert

in firearms witness at the trial.” Ross acknowledges “the State’s firearms expert

testified that the bullet that caused the death came from the gun that Ross fired,”

but he alleges the State’s expert “did not testify about crime scene reconstruction

or the human aspects of the use of a firearm.” According to Ross, because his

defense “was that the gun accidentally fired, it was essential to that defense to

have a witness explain how the gun potentially could have accidentally fired too

soon (before Ross aimed over the car).”




of this matter” indicates Ross failed to seek review of this specific piece of
evidence, despite the fact it was included in the record. Cf. Iowa Code § 822.6A
(“The underlying trial court record containing the conviction for which an applicant
seeks postconviction relief . . . shall automatically become part of the record in a
claim for postconviction relief under this chapter.”). Accordingly, there is nothing
for us to review. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002); see
also Stammeyer v. Div. of Narcotics Enforcement, 721 N.W.2d 541, 548 (Iowa
2006) (finding an argument not preserved for appeal when there was “nothing
indicating the court ruled upon or even considered [it]”). The proper procedure to
preserve error was to file a motion raising the court’s failure to consider the
evidence prior to appealing. See Lamasters v. State, 821 N.W.2d 856, 863 (Iowa
2012).
        In any event, the PCR court quoted from Ross’s own recitation of the
interview and the police report in addressing and rejecting his claim. And, under
our de novo review, we have reviewed the evidence upon which Ross bases this
challenge, and we reject this claim.
                                           11


        Ross presented testimony from Wayne Hill, a firearms expert, at the PCR

trial. Hill stated a shooter could fire a gun prematurely if “[h]e’s not paying attention

to what he’s doing” or “to the pressure he’s putting on the trigger.” Hill further

stated that “6 pounds is not that heavy,” meaning it does not take much pressure

to pull the trigger to fire the gun. Hill opined that “an untrained person with a firearm

can definitely have an unintentional discharge,” but “there’s no physical evidence

for me to hang my hat on” to determine whether it was an accidental discharge in

Ross’s case. Hill did not testify at Ross’s criminal trial, which according to Ross,

prevented the court from learning “that only 6.25 pounds of pressure are required

to fire the gun” and “that under stress and excitement an inexperienced person in

the use of firearms is more likely to accidentally fire a gun.”

        With regard to the decision not to call a firearms expert, trial counsel

testified:

        In this case we didn’t feel an expert on those—those issues was
        necessary because we had the information, at least, that the State’s
        own witness would have conceded that an accidental discharge was
        a possibility. Wouldn’t necessarily agree that’s what happened in
        this case, but that they had conceded at some point that there was
        the possibility of an accidental discharge.

        Trial counsel testified the defense strategy was to argue that Ross brought

the gun up and it fired accidentally; i.e., “that he fired over the top of the vehicle.”

Trial counsel furthered this strategy at Ross’s criminal trial in his questioning of

Iowa Department of Criminal Investigations firearms expert, Victor Murillo. Trial

counsel asked Murillo about whether the gun had “an external safety,” whether “a

person of normal health or normal condition” would be able to fire the gun, and

whether the “rate of the fall of the projectile” would vary if the gun was fired from
                                         12


certain distances away. Trial counsel also elicited testimony from Murillo that “[i]t

takes six and a quarter pounds of pressure rearward on that trigger to cock and

release the striker.” We do not find trial counsel breached a duty in failing to call

a witness to testify to the same evidence already presented to the court.

       We conclude counsel’s trial strategy, tactical decisions, and accompanying

investigation were reasonable under these circumstances. See Ledezma, 626

N.W.2d at 143. We further note trial counsel’s testimony that various witnesses

had different perspectives on what happened, and Ross was “not particularly

forthcoming with a lot of information.” It appears trial counsel’s strategy was

effective, as the district court noted it is “possible” that Ross’s alleged accidental

discharge of the gun led to Roundtree’s death, but ultimately the court concluded,

“Considering all of the evidence in this case, I do not find this explanation to be

believable”; “the likelihood is so remote as to make the explanation unreasonable.”

Ross’s ineffective-assistance-of-counsel claim on this basis fails.

IV.    Consideration of Pro Se Filing

       Ross argues this court “should consider the matters discussed in [his] pro

se brief,” despite Iowa Code section 822.3A(1) (Supp. 2019), which provides: “An

applicant seeking relief under section 822.2 who is currently represented by

counsel shall not file any pro se document, including an application, brief, reply

brief, or motion, in any Iowa court. The court shall not consider, and opposing

counsel shall not respond to, such pro se filings.” (Emphasis added.) Section

822.3A became effective on July 1, 2019, prior to the PCR court’s October 2019

order denying Ross’s PCR application, and therefore precludes this court from
                                         13

considering Ross’s pro se supplemental brief. See Hrbek v. State, 958 N.W.2d

779, 782–89 (Iowa 2021) (rejecting various challenges to section 822.3A and

directing the clerk of the supreme court “to strike [the applicant]’s pro se

supplemental briefs”); Haywood v. State, No. 18-1476, 2020 WL 1551137, at *1

n.1 (Iowa Ct. App. Apr. 1, 2020) (acknowledging that Iowa Code section 822.3A(1)

precludes appellate court consideration of pro se materials filed after July 1, 2019).

       We affirm the denial of Ross’s application for postconviction relief.

       AFFIRMED.